Name: Council Decision 2013/43/CFSP of 22Ã January 2013 on continued Union activities in support of the Arms Trade Treaty negotiations, in the framework of the European Security Strategy
 Type: Decision
 Subject Matter: European construction;  defence;  international affairs;  international security;  United Nations
 Date Published: 2013-01-23

 23.1.2013 EN Official Journal of the European Union L 20/53 COUNCIL DECISION 2013/43/CFSP of 22 January 2013 on continued Union activities in support of the Arms Trade Treaty negotiations, in the framework of the European Security Strategy THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Whereas: (1) On 12 December 2003, the European Council adopted a European Security Strategy that called for an international order based on effective multilateralism. The European Security Strategy acknowledges the United Nations (UN) Charter as the fundamental framework for international relations. Strengthening the UN, equipping it to fulfil its responsibilities and to act effectively, is a priority of the Union. (2) On 6 December 2006, the UN General Assembly adopted Resolution 61/89 entitled Towards an Arms Trade Treaty: establishing common international standards for the import, export and transfer of conventional arms, through which it sought the views of UN Member States about a potential Treaty, and established a Group of Governmental Experts (GGE) to continue considering it, thus initiating the UN process for an Arms Trade Treaty (the ATT process). (3) On 2 December 2009, the UN General Assembly adopted Resolution 64/48 entitled The Arms Trade Treaty, by which it decided to convene in 2012 a UN Conference on the Arms Trade Treaty in order to elaborate a legally binding instrument on the highest possible common international standards for transfers of conventional arms. (4) In its conclusions of 11 December 2006, 10 December 2007, 12 July 2010, and 25 June 2012, the Council welcomed the different stages of the ATT process and expressed its strongest commitment to the success of the negotiation of a new legally binding international instrument that should establish the highest possible common international standards to regulate legal trade in conventional weapons, and that should be relevant to all UN Member States and could therefore be universal. (5) In order to promote the inclusiveness and relevance of the ATT process, the Council adopted on 19 January 2009 Decision 2009/42/CFSP on support for EU activities in order to promote among third countries the process leading towards an Arms Trade Treaty, in the framework of the European Security Strategy (1), and on 14 June 2010 Decision 2010/336/CFSP on EU activities in support of the Arms Trade Treaty, in the framework of the European Security Strategy (2), consisting of a series of regional seminars of worldwide coverage. The aim of those outreach events was to support the preparatory process leading up to the 2012 UN Conference on the Arms Trade Treaty, by broadening discussions and making concrete recommendations; and to support UN Member States in developing and improving expertise to implement effective arms transfer controls, once the Treaty would enter into force. (6) The UN Conference on the Arms Trade Treaty was convened at the UN Headquarters in New York from 2 to 27 July 2012, to elaborate a legally binding instrument on the highest possible common international standards for the transfer of conventional arms. The Conference was not able to agree on a concluding document within the timeframe set for it. However, considerable progress was achieved during the negotiations, as reflected in the draft Treaty text submitted by the President of the Conference on 26 July 2012. (7) On 7 November 2012, the UN General Assembly First Committee adopted a draft resolution entitled The Arms Trade Treaty, that decided to convene in New York from 18 to 28 March 2013 the Final UN Conference on the Arms Trade Treaty, to be governed by the rules of procedure adopted for the July 2012 Conference, in order to finalise the elaboration of the Arms Trade Treaty on the basis of the draft Treaty text submitted by the President of the previous UN Conference on 26 July 2012. (8) Considering the outcome of the July 2012 UN Conference, the activities established by Decision 2009/42/CFSP and Decision 2010/336/CFSP, and the need to contribute to the successful conclusion of the negotiations, the Union should continue to support the ATT process to ensure that it leads to the adoption of an effective and implementable legally binding Treaty without delay. The continued Union support to the ATT process should contribute to the successful completion of negotiations at the UN Conference on 18 to 28 March 2013, and promote implementation efforts in third countries that would have to comply with a future Arms Trade Treaty, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of supporting the Arms Trade Treaty (the ATT), the Union shall undertake activities with the following objectives:  to support the successful completion of the UN negotiations on an ATT;  to support UN Member States in developing and improving national and regional expertise to implement effective arms transfer controls, in order to ensure that the future ATT when entering into force, will be as effective as possible. 2. In order to achieve the objectives referred to in paragraph 1, the Union shall undertake the following project activity:  the organisation of two seminars for government experts aiming at facilitating the conclusion of negotiations and the future implementation of the ATT. A detailed description of the project activity referred to in this paragraph is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (the High Representative) shall be responsible for implementing this Decision. 2. The technical implementation of the project activity referred to in Article 1(2) shall be carried out by the EU Non-proliferation Consortium (the Consortium). 3. The Consortium shall perform its task under the responsibility of the High Representative. For this purpose, the High Representative shall enter into the necessary arrangements with the Consortium. Article 3 1. The financial reference amount for the implementation of the project activity referred to in Article 1(2) shall be EUR 160 800. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Unions budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the Consortium. The agreement shall stipulate that the Consortium is to ensure the visibility of the Unions contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 1. The High Representative shall report to the Council on the implementation of this Decision on the basis of regular reports following the organisation of each of the seminars. The reports will be prepared by the Consortium and they shall form the basis for the evaluation carried out by the Council. 2. The Commission shall provide information on the financial aspects of the implementation of the project activity referred to in Article 1(2). Article 5 This Decision shall enter into force on the date of its adoption. It shall expire 24 months after the date of conclusion of the financing agreement referred to in Article 3(3), or six months after the date of its adoption if no financing agreement has been concluded within that period. Done at Brussels, 22 January 2013. For the Council The President M. NOONAN (1) OJ L 17, 22.1.2009, p. 39. (2) OJ L 152, 18.6.2010, p. 14. ANNEX PROJECT ACTIVITY REFERRED TO IN ARTICLE 1(2) 1. Objective The overall objective of this Decision is to support the successful completion of the UN negotiations on an Arms Trade Treaty (ATT), and to support UN Member States in preparation to achieve the full implementation of the ATT once it will enter into force. 2. Description of the project activity 2.1. Objectives The project activity will assist Union efforts aimed at supporting the finalisation of the negotiation of an ATT that will establish the highest possible common international standards to regulate legal trade in conventional weapons and as a result make trade in arms more responsible and transparent, thus contributing to reinforcing peace and security, regional stability and sustainable social and economic development. In particular the project activity will:  contribute to the delivery of a strong and robust ATT based on the draft Treaty text of 26 July 2012;  continue Union efforts to encourage third countries to support the elaboration and implementation of a legally binding ATT, establishing international common standards for the global trade in conventional arms;  promote Union efforts to strengthen arms transfer controls in third countries; and  support third countries efforts at the national level in preparation to achieve the full implementation of the ATT once it will enter into force. 2.2. Results The implementation of the project activity will result in:  a forum for a group of key governmental stakeholders to help UN Member States prepare for the UN Conference on an ATT to be convened in March 2013, and to help States prepare for the early entry into force and full implementation of an ATT. This forum will also examine ways in which existing activities in the field of international assistance for strengthening arms export controls can be coordinated and maximised;  a publicly available 20-page report. This report will outline how to build on existing Union and international outreach and assistance activities to support efforts by third countries to put in place transfer control systems that fulfil obligations under an ATT. 2.3. Description of activities To meet the objectives outlined in point 2.1, this project will include three activities: two seminars and a report. 2.3.1. Seminars for governmental representatives The project will provide for the organisation of two two-day residential seminar for 30 to 40 governmental experts. The location and dates of each of the two seminars will be determined in consultations with the High Representative and the relevant Council Working Group. (a) Structure of the seminars The two seminars will provide for a discussion on a series of issues, including:  ways to achieve the successful completion of negotiation of an ATT at the March 2013 UN Conference, on the basis of the draft Treaty text of 26 July 2012;  means of ensuring the earliest possible entry into force of an ATT;  best practices of national, regional, and international assistance to help achieve the entry into force and full implementation of the ATT;  legal, technical, material and financial elements needed to ensure the development of national systems necessary to fulfil obligations under an ATT. A short food for thought paper highlighting the key issues to be discussed will be prepared in advance of each of the seminars. A summary of the seminar will be prepared and submitted to the High Representative and relevant Council Working Groups shortly after its conclusion. The detailed and final agenda of the seminars will be determined in consultations with the High Representative and the relevant Council Working Group. (b) Participants in the seminars Participants in the seminars will include up to 40 governmental representatives of selected UN Member States participating in the ATT negotiations. The detailed and final list of participants for each of the two seminars will be determined in consultations with the High Representative and the relevant Council Working Group. 2.3.2. Report on Union and international assistance to third countries in implementing an ATT Following the completion of the two seminars, a 20-page report will be published outlining how existing Union and international outreach and assistance activities aimed at strengthening transfer controls can be developed and expanded to help UN Member States fulfil obligations under an ATT. A principal aim of the report will be to recommend measures to support the early entry into force of the ATT. The report will be intended to assist with deliberations on future outreach and assistance to support the implementation of the ATT. It is envisaged that this report will be a public output resulting from this Decision and will ensure continued visibility of the Unions contribution to ensuring a strong and robust ATT. 3. Duration The implementation period of the project activity is 12 months after the date of conclusion of the financing agreement referred to in Article 3(3). 4. Beneficiaries The beneficiaries of this project activity will be UN Member States, with particular emphasis on State authorities responsible for setting national policies vis-Ã -vis the ATT and its future implementation. The selection of specific State beneficiaries will be determined in consultations with the High Representative and the relevant Council Working Group. 5. Implementing entity The technical implementation of this Decision will be entrusted to the Consortium. The Consortium will perform its task under the responsibility of the High Representative. The Consortium will ensure the visibility of the Unions contribution, appropriate to its size.